Order *870unanimously affirmed without costs. Memorandum: Patricia M. P. (respondent) contends that petitioner is not entitled to visitation because he is not the biological father of the child. The evidence adduced at the hearing, however, established that there was an order of filiation naming petitioner as the biological father. Respondent further contends that Family Court erred in denying her motion to vacate the order of filiation. The record contains no written motion and respondent’s protestation at the hearing that petitioner was not the biological father does not rise to the level of a formal motion. (Appeal from Order of Niagara County Family Court, Halpin, J.— Visitation.) Present—Denman, P. J., Lawton, Wesley, Callahan and Balio, JJ.